Citation Nr: 0938627	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability.  The Board 
remanded this claim for additional development in July 2008.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability did not clearly and 
unmistakably exist at the time of his entry into service.  

2.  The evidence shows it is at least as likely as not that 
the Veteran's lumbar spine disability was related to his 
period of active service.  


CONCLUSION OF LAW

The Veteran's current lumbar spine disability was incurred in 
his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  
 
A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 
(1990).   

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

On examination in October 1964, prior to entrance into 
service, no lumbar spine disability was noted.  There is 
additionally no other pre-service evidence that a lumbar 
spine disability existed either before or at the time the 
Veteran entered into service.  The Veteran is therefore 
entitled to a presumption of soundness under 38 U.S.C.A. 
§§ 1111, 1137 (West 2002).  

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, the evidence shows that in March 1965, the Veteran 
was treated for complaints of low back pain after stepping 
into a hole during a basketball game.  At that time, he 
revealed that he had experienced several episodes of low back 
pain ever since his back had "slipped out" while playing 
football two years previously.  He stated that he had 
received pre-service treatment for his back problems and 
reported that the back pain only seemed to occur following 
episodes of increased physical stress.

On VA examination in August 2008, the examiner reviewed the 
entire claims file.  Based on a review of the medical 
records, medical literature, clinical experience, and the 
physical examination of the Veteran, the examiner found that 
there was no objective evidence that the Veteran's lumbar 
spine disability had existed prior to his period of active 
service.  The evidence was not clear and unmistakable that 
the Veteran was not sound at enlistment into service.  
Although the Veteran stated that he had hurt his back prior 
to service, he did not report it upon enlistment, and there 
is no other objective medical evidence that he had a pre-
existing low back disability.  Additionally, an August 2008 
opinion from a VA examiner based upon established principles 
in medical literature, a review of the claims file, clinical 
experience, and a current medical examination, found that the 
Veteran had not had a lumbar spine disability prior to entry 
into service.  Because the evidence is at least in equipoise 
regarding whether the Veteran was sound upon entry into 
service, the clear and unmistakable standard of rebutting the 
presumption of soundness has not been met.  The Board 
therefore finds that the presumption of soundness in this 
case has not been rebutted by clear and unmistakable evidence 
that the Veteran's lumbar spine disability existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 
69 Fed. Reg. 25178 (2004). 

Having shown in this instance that the presumption of 
soundness has not been rebutted by clear and unmistakable 
evidence, the Veteran is presumed sound upon entry to 
service.  The next step of the inquiry is to determine 
whether the Veteran's disability was incurred in service.  
Service medical records show that the Veteran was treated in 
March 1965 for complaints of low back pain after stepping 
into a hole during a basketball game.  At that time, he 
revealed that he had experienced several episodes of low back 
pain ever since his back had "slipped out" while playing 
football two years previously.  He stated that he had 
received pre-service treatment for his back problems and 
reported that the back pain only seemed to occur following 
episodes of increased physical stress.  Examination revealed 
considerable tenderness and spasm on movement near the L5-S1 
disc with decreased Achilles deep tendon reflexes on the 
right side.  X-rays showed defects in the neural arches of 
the lumbosacral spine as well as spondylolisthesis with some 
forward slipping at L5-S1.  

At an April 1965 Medical Evaluation Board, the Veteran 
reported a two year history of back pain that was dull and 
aching for the most part but aggravated by any sudden or 
awkward movements of the torso.  He complained that the pain 
was generally dull but would occasionally become sharp with 
radiation into the posterior aspect of the left hip and 
thigh.  Examination of the back revealed subjective pain in 
the lumbosacral area with marked flexion and extension.  
Right straight leg-raising caused mild back pain at the 
extremes of motion.  There was no muscle atrophy, motor 
weakness, sensory deficit, nerve root compression, scoliosis, 
or limp.  X-rays of the lumbar spine indicated bilateral 
spondylolysis of L5 with a first degree spondylolisthesis of 
L5 on S1.  The Medical Board found that the Veteran's lumbar 
spine disability existed prior to service but was not 
aggravated by service.  The Veteran was determined to be 
unfit for service due to his spondylolisthesis of the L5-S1 
lumbar disc and subsequently discharged.  

In a January 2006 letter, the Veteran's private physician 
stated that he was aware of the Veteran's lumbar spinal 
injury in 1965 and reported that he had treated the Veteran 
at that time.  He asserted that he had treated the Veteran 
intermittently over the years for recurring attacks of lumbar 
pain.  He reported that there was degeneration taking place 
in the Veteran's spine to cause consistent symptoms.  

On VA examination in August 2008, the Veteran stated that he 
began having back pain in service while playing basketball.  
He reported that he had never had a back problem prior to 
service and had not received chiropractic treatment prior to 
service.  He stated that he was hospitalized for two to three 
weeks after his back injury in service.  The Veteran 
complained of a history of numbness, paresthesias, fatigue, 
decreased motion, stiffness, spasms, and pain.  He reported 
suffering from constant mild, aching back pain that occurred 
daily and radiated down the right leg into the foot.  He 
stated that he had severe flare-ups of pain every five to six 
months that lasted one to two days.  The examiner noted that 
the Veteran's enlistment examination was silent for any pre-
existing low back condition as noted by the Veteran or 
military examiner and that his spinal examination had been 
normal at that time.  Examination revealed normal spinal 
posture and gait.  There was normal muscle strength, and 
sensation of the lower extremities was intact.  Knee jerk was 
hypoactive bilaterally, and ankle jerk was hypoactive on the 
left side but absent on the right side.  Range of motion 
testing showed 90 degrees flexion, 25 degrees extension, 30 
degrees lateral flexion on the right, 25 degrees lateral 
flexion on the left, and 30 degrees lateral rotation 
bilaterally.  There was pain on most ranges of motion.  The 
examiner reviewed the entire claims file and diagnosed the 
Veteran with bilateral spondylosis of L5, first degree 
spondylolisthesis of L5 on S1, and clinical evidence of right 
S1 radiculopathy.  The examiner opined that the Veteran's 
lumbar spine disability was at least as likely as not caused 
by or a result of his period of active service.  The examiner 
found that based on a review of the medical records, medical 
literature, clinical experience, and examination of the 
Veteran, there was no objective medical evidence to support 
the RO's April 2006 rating decision.  The examiner stated 
that the Veteran's enlistment examination had clearly 
revealed a normal spine examination with no history of low 
back problems.  The examiner asserted that a spinal x-ray was 
taken during active duty and that was the first time a 
diagnosis had been made of bilateral spondylolysis of L5 and 
first degree spondylolisthesis of L5 on S1.  The examiner 
further explained that the Veteran's S1 radiculopathy on the 
right was consistent with those findings.  The examiner 
concluded that it was clear that there was no objective 
evidence of any pre-existing lumbar spine disability on 
enlistment and that the Veteran first became symptomatic 
during active duty when his first x-ray diagnosis had been 
made.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
April 1965 Medical Evaluation Board opinion.  While the 
physician found that the Veteran's lumbar spine disability 
had existed prior to service and had not been aggravated by 
service, the opinion appeared to have been based primarily 
upon a history provided by the Veteran, rather than upon a 
review of the evidence of record.  The filtering of the 
Veteran's account of his medical condition through a 
physician does not transform the account into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board also finds that the opinion was not 
supported by adequate rationale, as no explanation was given 
as to why the Veteran had a normal spine examination on 
enlistment if his lumbar spine disability had been pre-
existing.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board 
is not bound to accept medical opinions that are unsupported 
by the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).

The Board assigns greater weight to the August 2008 VA 
medical opinion.  In placing greater weight on the August 
2008 opinion, the Board notes that the VA examiner made a 
thorough review of the claims file, conducted a comprehensive 
examination of the Veteran, and provided a rationale for the 
opinion.  In forming the opinion, the examiner cited the lack 
of objective medical evidence in the service medical records 
and post-service medical records of a pre-existing lumbar 
spine disability.  The examiner also cited medical literature 
and clinical experience in determining that the Veteran's 
lumbar spine disability had begun in service.  Some factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the Veteran's 
history, and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).  The Board 
accordingly finds the August 2008 VA medical opinion to be 
the most probative and persuasive as to whether the Veteran's 
lumbar spine disability was related to service because the 
examiner based the opinion on a comprehensive review of the 
claims file, a thorough examination of the Veteran, and 
adequate rationale.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for a lumbar spine 
disability is warranted.  The evidence shows that the 
Veteran's lumbar spine disability had its onset during his 
period of active service.  Therefore, the Board concludes 
that the lumbar spine disability was incurred in service.  
Accordingly, the Board finds that the evidence shows that it 
is at least as likely as not that a lumbar spine disability 
was incurred in service and the Veteran's claim for service 
connection for a lumbar spine disability is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lumbar spine disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


